Citation Nr: 1437476	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-49 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1989.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, sent to the Veteran in January 2009, issued by Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hammertoes.  He asserts that his hammertoes are the result of his boots constantly being wet in service and then drying and shrinking, causing damage to his toes.  See, e.g., December 2009 VA Form 9.  

Service treatment records document that the Veteran sought treatment for blisters on the balls of his right feet on June 10, 1985, and on both feet on June 12, 1985.  On June 13, 1985, he reported sore toes over the past week, with calluses on the balls of both feet.  On June 20, 1985, the Veteran reported boot irritation and calluses were noted.  On January 23, 1986, the Veteran reported that his feet hurt, and calluses were noted on the bottom of both feet.  In June 2010, the Veteran's representative filed a VA Form 646.  Attached to that document was a printout of an informational website from the American College of Foot and Ankle Surgeons about hammertoe.  The website stated that common symptoms of hammertoe include calluses on the ball of the foot, and inflammation, redness, or burning.  

The Veteran had a VA examination in July 2012 that reached a negative opinion.  While the examiner conceded that the Veteran's boots could have shrunk in service, she stated the Veteran had ample opportunity to wear ill-fitting shoes after service.  The examiner also noted that the Veteran did not seek treatment for hammertoes until 2007; that a toe deformity was noted when he separated from service; and that his diabetes may also be a factor.  However, the examiner did not discuss the service treatment records listed above or the hammertoe information from the American College of Foot and Ankle Surgeons.  A new examination is therefore warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given the opportunity to submit additional supporting information, such as any he may have from the American College of Foot and Ankle Surgeons as mentioned above.  

2.  Thereafter, an addendum opinion should be obtained from the July 2012 VA examiner.  The claims folder, access to Virtual VA, and a copy of this remand, must be provided to and reviewed by the expert.  (If the physician who provided the July 2012 opinion is no longer available, another expert should be asked to review the record and provide the above-requested opinion and explanation.)

The examiner should indicate whether it at least as likely as not (probability of 50 percent or more) that the Veteran's bilateral hammertoes had their clinical onset in service or are otherwise related to his service.  

An explanation, with consideration of both lay and medical evidence must be given for all opinions provided.  The reviewer should specifically comment on the information provided from the American College of Foot and Ankle Surgeons and the Veteran's in-service foot treatment discussed in this document.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.  Medical reasons for accepting or rejecting the Veteran's theory of entitlement should be set forth in detail, as should reasons for accepting or rejecting the information submitted by the Veteran.

3.  Upon completion of the above-requested development and any other development deemed appropriate, readjudicate the issue of service connection.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

